                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


DUANE LEA,

          Plaintiff,                     Civil No. 18-1066 (RMB/JS)

          v.                                     OPINION

NORLYN ENTERPRISES, INC. and
WORLDPAC, INC.,

          Defendants.




APPEARANCES:

MORGAN & MORGAN, P.A.
By: Andrew R. Frisch, Esq.
600 N. Pine Island Road, Suite 400
Plantation, Florida 33324
          Counsel for Plaintiff

DORF & NELSON LLP
By: Andrew P. Marks, Esq.
555 Theodore Fremd Avenue
Rye, New York 10580
          Counsel for Defendant Norlyn Enterprises, Inc.

JACKSON LEWIS P.C.
By: Gregory T. Alvarez, Esq.
     James M. McDonnell, Esq.
     Linda J. Posluszny, Esq.
220 Headquarters Plaza
East Tower, 7th Floor
Morristown, New Jersey 07960
          Counsel for Defendant Worldpac, Inc.




                                     1
BUMB, UNITED STATES DISTRICT JUDGE:

     On June 14, 2018, during a conference on the record with this

Court, each of the three parties to this suit agreed to submit this

case to arbitration.   On that same day, this Court entered an order

embodying the parties’ agreement and administratively terminating

this case.   Plaintiff presently moves this Court to vacate that

order and seeks to remove the case from arbitration.   For the

reasons set forth below, Plaintiff’s motion will be denied.

I.   FACTS AND PROCEDURAL HISTORY

     In January 2018, Plaintiff filed this proposed collective

action suit under the Fair Labor Standards Act, 29 U.S.C. § 201 et

seq., alleging that Defendants failed to pay Plaintiff, and other

“drivers” who made local deliveries on behalf of Defendants, the

proper amount of wages and overtime compensation.   In April 2018,

the parties filed letters pursuant to this Court’s Individual Rules

and Procedures.   Defendants asserted that this case should be

submitted to arbitration pursuant to the parties’ arbitration

agreement. [Docket No. 13]   In response, Plaintiff requested that

the case be stayed pending the Supreme Court’s decision in Epic

Systems Corp. v. Lewis, which, Plaintiff asserted, would control

this Court’s decision concerning whether the parties’ arbitration

agreement was enforceable. [Docket. No. 14]   The Court held a

conference on the record on May 1, 2018, the result of which was

this Court’s order administratively staying the case pending the


                                    2
Supreme Court’s ruling in Epic Systems.    [Docket No. 19]    Just over

a month later, Plaintiff wrote to this Court advising that the

Supreme Court had ruled. 1   [Docket No. 20]   Shortly thereafter, the

Court held a second conference on the record with the parties.

During that conference, the parties each clearly and unequivocally

agreed to submit this case to arbitration:

     THE COURT: So, [Plaintiff] what is your pleasure?

     MR. FRISCH: I think we would agree that we would
     file an arbitration against both defendants.

     THE COURT: Okay. So both defendants are happy with
     that?

     MR. MARKS: Yes.

     MR. MC DONALD: Your Honor, Norlyn consents to that.

     . . . .

     THE COURT: All right. Okay, one by one. It sounds like
     there is no dispute the parties are going to arbitration,
     both Defendants with the Plaintiff. Yes Mr. Frisch?

     MR. FRISCH: Yes.

     THE COURT: Worldpac?

     COUNSEL   FOR  WORLDPAC:    Yes,   individually   with    the
     Plaintiff, your Honor.

     THE COURT: And Norlyn?

     COUNSEL FOR NORLYN: Yes, your Honor, on an individual – on
     an individual claim, not a class or collective kind, yes.

     1  Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612 (2018) held, among
other things, that the Federal Arbitration Act’s saving clause did
not provide a basis for refusing to enforce employees’ arbitration
agreements waiving collective action procedures for claims under the
FLSA. In other words, the decision was not favorable to Plaintiff.


                                    3
     THE COURT: Yes.

     . . . .
     THE COURT: Okay, we’ve worked it out. I think we
     have worked it out and talked through the contract and
     have come to an understanding that I will send it to
     arbitration. Okay? Mr. Frisch?

     MR. MARKS: Thank you, your Honor.

     THE COURT: Mr. Frisch?

     MR. FRISCH: Yes.

     THE COURT: Yes.

     MR. MARKS: Yes from me, your Honor.

     THE COURT: Mr. McDonald?

     MR. MC DONALD: Yes from me here.

     THE COURT: Okay. You’ll see an order on the docket
     today. Thank you all. Thank you.

(Docket No. 25, Transcript of June 14, 2018 conference)   That same

day, the Court entered an Order stating:

     For the reasons set forth on the record, and upon consent
     of all parties,

     IT IS on this 14th day of June, 2018, hereby ORDERED that:

     This entire suit shall be SUBMITTED TO ARBITRATION on an
     individualized basis in accordance with the terms of the
     applicable arbitration agreement. The Clerk of Court is
     hereby directed to ADMINISTRATVELY TERMINATE this suit.

[Docket No. 23]   As a result of the Order, the Clerk of Court closed

this case.

     Approximately six months later, Plaintiff filed the instant

“Motion to Vacate Stay, Reopen Case, and Continue Proceedings”


                                   4
[Docket No. 24], which asks this Court to “vacate its prior order

[sending this case to arbitration], re-open the case, and permit

Plaintiff to proceed with his claims before the Court.”       [Docket No.

24, Moving Brief, p. 7]

II.   MOTION TO REOPEN STANDARD

      “[T]he court may relieve a party . . . from a final judgment,

order, or proceeding for the following reasons:

      (1) Mistake,    inadvertence,       surprise,   or   excusable
      neglect;

      (2) Newly discovered evidence that, with reasonable
      diligence, could not have been discovered in time to move
      for a new trial under Rule 59(b);

      (3) Fraud (whether previously called intrinsic or
      extrinsic misrepresentation, or misconduct by an opposing
      party;

      (4)   The judgment is void;

      (5) The judgment has been satisfied, released, or
      discharged; it is based on an earlier judgment that has
      been reversed or vacated; or applying it prospectively is
      no longer equitable; or

      (6)   Any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

      “[A] movant seeking relief under Rule 60(b)(6) [must] show

‘extraordinary circumstances’ justifying the reopening of a final

judgment.”    Gonzalez v. Crosby, 545 U.S. 524, 535 (2005) (quoting

Ackermann v. United States, 340 U.S. 193, 199 (1950)).




                                      5
III. ANALYSIS

     Plaintiff asserts that this case should be reopened based on a

United States Supreme Court decision, New Prime, Inc. v. Oliveira,

139 S.Ct. 532 (2019), which was issued after this case was closed.

Plaintiff asserts that New Prime invalidates the parties’ written

arbitration agreement and therefore, Plaintiff reasons that this

Court “lacked authority to order Plaintiff to arbitration.”   [Docket

No. 24, Moving Brief, p. 3] 2

     As Defendants correctly observe, however, Plaintiff’s argument

completely ignores that Plaintiff, independent of his prior written

arbitration agreement, separately agreed, on the record, during a

conference with this Court, to submit this case to arbitration.

Thus, Plaintiff’s arguments concerning the validity of the original

written arbitration agreement are irrelevant insofar as the

enforceability of that agreement became a moot issue once Plaintiff

agreed during the June 14th conference that “we w[ill] file an

arbitration against both defendants.” (Docket No. 25, Transcript, p.

7)

     In reply, Plaintiff argues that “the issue of a court’s subject

matter jurisdiction is never waived [and] [a]s such, whether or not

Plaintiff consented to arbitration at the June 14, 2018 is not an




     2  The Court need not, and does not, rule on whether Plaintiff’s
argument concerning New Prime is correct.


                                  6
issue before the Court.” [Docket No. 34, Reply Brief, p. 1]

Unfortunately, Plaintiff’s argument is wrong.

     First, from the very outset of this suit, this Court has had

federal question subject matter jurisdiction pursuant to 28 U.S.C. §

1331 because Plaintiff asserted claims under the federal Fair Labor

Standards Act.   Indeed, the complaint asserted only federal claims.

     Second, to the extent Plaintiff is attempting to inartfully

argue that this Court lacked authority to order the parties to

submit their dispute to arbitration (which is an entirely distinct

concept from subject matter jurisdiction) 3, Plaintiff’s argument

nonetheless fails.   As explained above, whether New Prime

invalidates the parties’ written arbitration agreement does not

matter at this stage of the parties’ dispute, as New Prime has no

effect whatsoever on the parties’ separate agreement on the record

to arbitrate, which this Court embodied in an Order.   Plaintiff has

demonstrated no grounds for excusing him from performing the

agreement to arbitrate which he entered into on June 14, 2018.      As

this Court has explained, on that day, this Court had subject matter

jurisdiction over this suit, and it also had inherent authority 4 (as


     3  Though Plaintiff does not cite, nor apply, Fed. R. Civ. P.
60(b), the Court construes this argument as one for relief pursuant
to either Rule 60(b)(4) or 60(b)(6).

     4  See Shell’s Disposal & Recycling, Inc. v. City of Lancaster,
504 F. App’x 194, 198 (3d Cir. 2012) (explaining that the district
court has “inherent authority to manage its proceedings, vindicate
its authority, and effectuate its decrees,” and holding that the


                                   7
well as the parties’ consent) to embody in an Order the parties’

agreement to arbitrate.    Accordingly, this Court holds that no

grounds exist for vacating the June 14, 2018 Order. 5

IV.   CONCLUSION

      For the above-stated reasons, Plaintiff’s Motion to Reopen the

case will be denied. 6   An appropriate Order accompanies this Opinion.




Dated: July 29, 2019                    __ s/ Renée Marie Bumb _____
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE


Court had inherent authority to enforce the parties’ oral settlement
agreement).

      5 Plaintiff also separately argues that the parties’ dispute
should be removed from arbitration because Defendants have
“defaulted” by failing to pay the arbitration fee. This argument
fails for two reasons. First, whether Defendants have defaulted in
arbitration is an issue to be decided by the arbitrator, not this
Court. Second, Plaintiff’s argument is not supported by the facts
as Plaintiff himself reports them to the Court. Plaintiff states
that after the June 14th conference with this Court “Defendants
remitted payment to the AAA,” and further explains that now it is
Plaintiff who “has not consented to AAA’s continued processing of
his claim.” [Docket No. 24, Moving Brief, p. 2 n.1). Thus,
Defendants’ alleged default in arbitration is not a basis for
vacating the June 14th Order.

      6 Also pending is Plaintiff’s Motion for an Extension of Time
to Reply to Defendant Worldpac’s opposition to the instant motion,
which Plaintiff filed in duplicate at both Docket Entry 31 and
Docket Entry 32. As the Motion did not state why Plaintiff required
an extension of time, nor whether Defendants took a position on the
proposed extension, the Court requested that Plaintiff file a letter
on the docket providing such information. [See Docket Entry No. 33]
After the reply was due, Plaintiff filed a letter stating that his
adversaries consented to the extension, and requesting that the
Court deem timely filed, nunc pro tunc, his reply. [Docket Entry
No. 35] The Court will grant Plaintiff’s motion.

                                    8
